Citation Nr: 1432706	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-07 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a hearing in front of the undersigned Veterans' Law Judge in June 2013.  A transcript of the hearing has been associated with the claims file.  That transcript and other records are in the electronic files in Virtual VA and the Veterans Benefits Management System electronic folders.

Although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired psychiatric disability to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Sleep apnea is as likely as not attributable to service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b)  (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  In doing so, the Board notes that the Veteran is competent to report sleep problems and the circumstances surrounding such.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also presented credible statements to include testimony that his sleep problems manifested in service and has continued since that time.  The Board is mindful of the opinion rendered by the April 2012 VA examiner.  The Board finds, however, that the in service complaints of trouble sleeping, the lay statements of record and the diagnosis of obstructive sleep apnea within a month of retirement from service are persuasive.  In resolving doubt in favor of the Veteran, sleep apnea is granted.



ORDER

Entitlement to service connection for sleep apnea is granted.  The appeal is allowed to this extent.


REMAND

A review of the record discloses that further development is necessary to properly adjudicate the claim for entitlement to service connection for an acquired psychiatric disability to include PTSD.  

To that end, the Veteran contends that his psychiatric disability is related to his time in service.  Although he was afforded a VA examination in July 2011, the Board finds that the examination is inadequate for rating purposes as the VA examiner rendered an opinion without reasoning /rationale.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.  On remand, ongoing VA and private treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he identify any private records pertaining to treatment for his psychiatric disabilities not already of file.  Then associate the private treatment records and any outgoing VA outpatient treatment records not already of file.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination by a clinician with appropriate expertise to address the nature and etiology of any current psychiatric disorders.  The electronic files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  As to PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder, if present upon examination, is etiologically related to service to include fear of hostile military or terrorist activity.

As to other diagnosed psychiatric disorders, the examiner must provide an opinion as whether it is at least as likely as not that such diagnosed disorders are etiologically related to service.  All opinions must take into account the Veteran's own history and contentions and must be supported by a thorough explanation.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


